          Case 6:18-cv-02025-CL         Document 19        Filed 04/09/21     Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON


 MARY KATE TRUE,                                                                 6:18-cv-02025-CL
         Plaintiff,

 vs.
                                                                                            ORDER
 COMMISSIONER OF SOCIAL SECURITY,
         Defendant.


       It is hereby ORDERED that attorney fees in the amount of $2,522.61 and costs for filing

fees in the amount of $400 shall be awarded to Plaintiff pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412. Costs are awarded pursuant to 28 U.S.C. 1920.

       Attorney fees will be paid to Plaintiff’s attorney, dependent upon verification that

Plaintiff has no debt which qualifies for offset against the awarded fees and costs, pursuant to the

Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

        If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney and

mailed to Plaintiff’s attorney’s office as follows: Kevin Kerr, P.O. Box 14490, Portland, OR

97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the debt

shall be made to Plaintiff and mailed to Plaintiff's attorney's office at the address stated above.
                    9 day of ___________________,
       DATED this _____          April            2021.


                                                       _______________________________
                                                       Mark D. Clarke
                                                       United States Magistrate Judge
